Title: To John Adams from C. W. F. Dumas, 5 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 5e. Fevr. 1781
Honoured & dear Sir

La Lettre ci-jointe au Congrès répond en grande partie aux honorées votre du 31e. Janv. et 2 fevr.
Je pense avec vous que la disette de grains en Europe, et notamment en Angle., fera beaucoup de bien à plusieurs Egards à l’Amérique. J’ai déjà fait, et je ferai encore bon usage, de tout ce que vous me marquez dans ces Lettres.
Je n’ai pas encore vu la vie privée de Louis XV. Mais je n’en sens pas moins la verité de vos observations concernant la Fce., et notamment, qu’elle ne pourra ni ne voudra jamais abandonner l’Amérique. Quant à ce que nous devons faire vis-à-vis des autres nations, j’ai dit mon sentiment dans l’incluse: et ce n’est pas le mien seul; c’est aussi celui de l’A–r. de fce. et d’un autre personnage de cette rep. Ce sera certainement aussi celui de notre Ami, si vous lui en parlez.
Pour ce qui est de la Démarche que vous voudriez être faite par L. h. P. au sujet des Vx. de guerre, Lettres de Marque, Prises, et Vx. marchds. respectifs de ces Etats ici et des Etats unis, je ne vois, comme vous, aucune objection raisonnable qui puisse être faite contre cela, ni rien que de salutaire qui en pût resulter pour les uns et les autres. Attendons seulement le moment où nous puissions le suggérer avec succès tant à cet Etat qu’aux autres: ce moment n’est peut-être pas bien éloigné, sur-tout celui où l’on pourra faire valoir l’article 10, dont vous parlez, du Traité entre la France et l’Amérique, dont je voudrois bien avoir une Copie: car je n’ai que le Traité de Commerce où cet article ne paroît pas. Avant ce moment les propositions qu’on feroit à tous ces égards à L. h. P. ne feroient que les embarrasser, et leur occasionner des delibérations qui ne finiroient rien.
La fin de votre Lettre du 2 répond à toutes vos demandes, savoir que les Puissces. Neutres sont, à un cheveu près, prêtes à devenir belligérantes. Attendons donc qu’elles aient passé ce cheveu: et alors tout ira de soi-même.
Il est certainement plus que temps que le Congrès propose à la France, de se joindre à lui dans l’invitation à faire à ce sujet aux autres Puissces. Et S’il faut premierement écrire pour cela au Congrès, cela seroit insupportablement long, sa réponse viendroit comme la moutarde après dîner. J’aime mieux espérer, que vous avez déjà des pouvoirs suffisans, et Mr. Franklin aussi pour une telle invitation. Ditesmoi, de grace, ce qui en est. J’ai des pardons à vous demander Monsieur pour ne vous avoir pas encore fourni les copies promises. Daignez me faire un peu de credit encore à cet égard. Je suis seul, et n’ai personne qui m’aide à copier une ligne.
Je suis, Monsieur, avec un grand respect Votre très-humble & très obeissant serviteur

Dumas


J’espere que la mienne d’avanthier, avec la Lettre de Petersbourg, vous est bien parvenue.

